Citation Nr: 1520819	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to initial ratings for a thoracolumbar disability in excess of 0 percent prior to January 31, 2008, 10 percent from January 31, 2008 to February 7, 2011, and 20 percent beginning February 7, 2011.

2.  Entitlement to an initial compensable rating for a bilateral eye disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had active duty service from January to May 1981 and from June 2006 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

The Board then remanded the case in June 2014 for additional development.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The issues of an extraschedular rating for the thoracolumbar disability and an initial compensable rating for the service-connected eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period prior to January 31, 2008, the Veteran's thoracolumbar spine disability was manifested by forward flexion greater than 85 degrees; a combined range of motion greater than 235 degrees; an absence of muscle spasm, guarding, or localized tenderness; or vertebral body fracture with a loss of 50 percent or more of the height.

2.  For the entire period from January 31, 2008 to February 7, 2011, the thoracolumbar disability was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees; there was no muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.

3.  For the entire period beginning February 7, 2011, the thoracolumbar disability was manifested by forward flexion greater than 30 degrees and there is no evidence of ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria are not met for initial ratings for a thoracolumbar disability in excess of 0 percent prior to January 31, 2008, 10 percent from January 31, 2008 to February 7, 2011, or 20 percent beginning February 7, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As the May 2008 rating decision on appeal granted service connection for the thoracolumbar disability, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In these instances, the General Counsel held that a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in January 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained, including VA outpatient treatment records.  The RO arranged for VA examinations that are adequate for rating the Veteran's thoracolumbar disability.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examination reports reflect consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on this claim, including a description of the functional impairment caused by his low back disability.  

Finally, as previously noted, the Veteran also testified at a Travel Board hearing before the Board.  The hearing was in compliance with proper procedure as the presiding Acting Veterans Law Judge (AVLJ), the undersigned, explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate them.  Neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA's duty to assist has been met, and the Board will address the merits of the claim.

Legal Criteria

The Veteran's service-connected thoracolumbar spondylosis with L4-L5 and L5-S1 spondylosis with spinal stenosis is rated under 38 C.F.R. § 4.71a, Code 5237.  Codes 5235 through 5243 are generally rated under the General Rating Formula for Diseases and Injuries of the Spine.  This formula provides a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, Code 5237 (2014).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

From the outset, the Board notes that service connection for right lower extremity radiculopathy was granted during the course of the appeal as it was found to be associated with the service-connected disability.  Since the Veteran did not appeal the initial rating assigned, it will not be addressed below.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  However, the Board may consider whether other neurologic manifestations are associated with the low back disability.

I.  From November 27, 2007 to January 31, 2008

On January 2008 general medical VA examination, the Veteran reported that he occasionally had some mid-back discomfort when he jogged.  The frequency of discomfort was twice a month and lasted for approximately one week.  There was an occasional sharp component to his pain that was 8/10 in intensity.  Flare-ups occurred while working because he had to move patients in his job as a RN.  During the examination, the Veteran easily got up from his chair, transferred to the exam table unassisted, and did not use any assistive devices.  There was no gross deformity of the back, exaggerated thoracic kyphosis, lumbar lordosis, or lumbar flattening.  There was no palpable spasm or tenderness of the paravertebral musculature, straight leg raising was negative bilaterally, and strength testing was within normal limits.  Range of motion studies revealed forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 45 degrees.  Additional limitation due to flare-ups could not be determined without speculation.  X-rays were unremarkable, but the assessment was degenerative disc disease of the thoracic and lumbar spine with no objective evidence of dysfunction or X-ray evidence to substantiate.  See VA Examination received December 13, 2007.

These findings fall short of meeting the criteria for a compensable rating since forward flexion was greater than 85 degrees; the combined range of motion of the thoracolumbar spine was greater than 235 degrees; there was no muscle spasm, guarding, or localized tenderness; or vertebral body fracture with loss of 50 percent or more of the height.  None of the factors discussed in DeLuca and Mitchell were present to warrant a compensable rating.

Accordingly, a preponderance of the evidence is against an initial compensable rating during this period.  See 38 C.F.R. § 4.3.

II.  From January 31, 2008 to February 6, 2011

In January 2008, he reported having diffuse lumbar pain.  On examination he was nontender over the spinous processes of the entire spine but there was moderate tenderness over the paraspinal muscles.  See page 23 of Medical Treatment Record - Nongovernment (MTR-NG) received January 12, 2009.

A February 2008 MRI of the lumbar spine revealed moderate disc desiccation with slight loss of disk height at L5-S1, mild right paracentral broad-based annular protrusion with annular tear at L5-S1 with disc material flattening the thecal sac anteriorly creating borderline narrowing of the origin of the exiting foramina left side greater than right; and mild disc desiccation with mild broad-based annular bulge at L4-L5 with mild foraminal stenosis bilaterally.  See MTR-NG received June 10, 2008.

In June 2008 there was mild bilateral low lumbar paraspinal tenderness.  Flexion was to 60 degrees, and extension, right lateral bending, and left lateral bending were to 15 degrees.  See page 22 of MTR - NG, received May 6, 2011.

In October 2008 it was noted the Veteran had completed 2 weeks of physical therapy with modest benefit.  His gait and posture were normal and muscle spasm was not present.  See page 9 of MTR - NG, received May 6, 2011.

In November 2008, the Veteran received an epidural injection for his mid back pain.  See page 3 of MTR-NG received January 12, 2009.

On March 2009 VA examination, the examiner noted the Veteran had no incapacitating episodes in which doctor-ordered bedrest or intense treatment by a physician was required.  The Veteran could perform activities of daily living except on rare occasions when he may ask his wife for assistance.  His spine disabilities cause discomfort and it was difficult to function at work on occasion.  He did not miss any days of work due to his back disability.  The Veteran reported that since the last VA examination in January 2008 his discomfort has become a sharp burning pain that was 7/10 in severity located in the T10-T12 area.  He denied weakness, stiffness, fatigability, or lack of endurance.  The discomfort in his low back was a dull ache, with a sharp component that began as 5/10 in intensity.  He denied lack of endurance or weakness but claimed intermittent fatigue and stiffness.  He denied bowel or bladder involvement.  The low back discomfort was paraspinally in the lumbar area.  The discomfort seemed to slowly worsen as the day progressed and occurred approximately 2 to 3 times a week as the thoracic spine discomfort did.  His discomfort was precipitated by prolonged walking, flexion or extension.  He also reported spasms in the thoracic and lumbar areas.  Regarding flare-ups, these occurred intermittently approximately 2 to 3 times a week with the intensity of a dull/sharp ache usually with the duration of approximately 24 hours.  He complained of spasms at those times with extension and flexion.  The intensity of the low back pain increased from 5/10 in intensity to 7/10.  He was unaware of what precipitated these episodes but he tried to avoid any kind of heavy lifting or intense activity that may elicit flare-ups.  His symptoms were alleviated with rest, medications, and heat.  He had physical therapy in 2008 with little improvement.  Medication and heat helped with the discomfort.

The thoracolumbar spine was grossly normal and there was no abnormal curvature or spasms.  The Veteran walked with an antalgic gait, but he did not appear to need an assistive device to ambulate.  He was able to walk on his toes and heels without difficulty.  Range of motion studies of the thoracolumbar spine revealed active motion of flexion from 0 to 28 degrees, extension from 0 to 8 degrees, bilateral lateral flexion from 0 to 10 degrees, and bilateral lateral rotation from 0 to 12 degrees.  The examiner noted the Veteran was able to bend to put on his socks and shoes and then was able to show the examiner the soles of both shoes sitting at approximately 90 degrees without complaints of discomfort; he concluded that range of motion was limited by suboptimal effort.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability except as noted.  There was no additional limitation of motion after at least 3 repetitions, except as noted.  Additional limitation of motion due to flare-ups could not be determined without resorting to speculation.  X-rays of the thoracolumbar spine revealed mild degenerative joint disease.  The examiner noted that the subjective complaints appeared inconsistent with the documented objective evidence.  Range of motion testing could be rendered inaccurate by suboptimal effort as well as potent psychosocial overlays.  Without resorting to speculation, the examiner could not say to what degree these factors may have impacted the measurements possibly creating an apparent functional limitation.

In April 2009, it was noted the Veteran had thoracic and lumbar epidural with no relief.  In October 2009, he reported having a severe bout of low back pain over the past 6 weeks.  His physician prescribed Darvocet but he continued to have pain.  He requested an epidural block.  The examination revealed restricted range of motion.  The following month it was noted he had 50 percent improvement with epidural but still had some restricted range of motion.  In December 2010, he still had restricted motion.  See pages 30, 36, 39, and 52 of MTR-NG received May 9, 2011.

A September 2009 private treatment record shows the Veteran reported that his low back currently hurt more than anywhere else and that his area of pain varied day to day depending on his level of activity.  The intensity of his back pain was 7/10.  On examination, his gait and posture were normal, and no paraspinal muscle spasms were present.  See pages 1-3 of MTR-NG received May 6, 2011.

In August 2009, he complained of severe mid thoracic back pain that was aggravated with activity and improved with rest.  His lumbar pain also worsened in the past year.  The lumbosacral examination revealed abnormal pain with flexion and extension.  He was able to heel and toe walk normally.  Gait and posture were normal, and there was no paraspinal muscle spasm.  See pages 5 of MTR-NG received May 6, 2011.

A May 2010 treatment record shows the Veteran's spinal column had good alignment and there was full range of motion in all planes.  His gait and strength were normal, and sensory testing was intact.  See page 68 of MTR - NG received June 19, 2014.

The December 2010 Medical Evaluation Board (MEB) summary indicates the Veteran's low back pain was generally 3/10 in severity with exacerbations that were 8 to 9/10 ten percent of the time.  Serial lumbar epidural steroid injections helped approximately 25 percent of the time, but thoracic injection did not help much at all.  An examination revealed normal muscle tone and mass.  The Veteran's gait was antalgic with some stiffness for his right knee and leg.  Forward flexion was to 71 degrees, extension to 23 degrees, left lateral flexion to 23 degrees, right lateral flexion to 28 degrees, and bilateral rotation to 10 degrees.  He was limited by pain and mechanical dysfunction with guarding muscle spasm noted.  EMG studies from June 2010 were negative for bilateral lower extremity radiculopathy or neuropathy.  See pages 45 to 48, 73, 74, and 80 of MTR - NG received June 19, 2014.

Although the findings of the March 2009 VA examination are consistent with a higher rating of 40 percent, the range of motion studies are considered invalid due to the examiner's determination of suboptimal effort on the Veteran's part.  In this regard, the examiner observed the Veteran was able to bend to put on his socks and shoes without apparent difficulty and commented that the Veteran's subjective complaints were inconsistent with objective findings.  Although the Veteran reported having spasms and found to have an antalgic gait, there was no objective evidence of abnormal spine contour or severe spasms or guarding to result in his abnormal gait.  Accordingly, the findings of the March 2009 VA examination provide no basis to assign an initial rating higher than 10 percent during this period.

The only range of motion studies that appear to be valid are from June 2008 treatment record and the December 2010 MEB examination, which are consistent with no greater than a 10 percent rating.  Forward flexion was greater than 60 degrees and the combined range of motion in 2010 was greater than 120 degrees.  Since range of motion studies in June 2008 did not include bilateral rotation, the Board is unable to determine whether or not the combined range of motion is greater or less than 120 degrees; however, the MEB findings indicate the combined range was greater than 120 degrees.  

The Board considered the provisions of 38 C.F.R. § 4.59, but finds pain was not shown to decrease functionality beyond what is contemplated in the criteria for a 10 percent rating.  See DeLuca, supra; see too Mitchell, supra.  Accordingly, a preponderance of the evidence is against a rating in excess of 10 percent during this period.  38 C.F.R. §§ 4.3, 4.7.

III.  Beginning February 7, 2011 to Present

The Veteran was afforded a general medical VA examination in February 2011.  He complained of constant stiffness and achy pain in his thoracolumbar spine.  He denied having any back surgeries but indicated he had multiple spinal injections in his back that were not effective.  He currently took medication for his pain, which was helpful in decreasing his pain to a more tolerable level, but nothing relieved the stiffness.  His flare-ups caused him to miss work and lay down at least once a week and these episodes lasted the duration of the day.  He worked as a registered nurse and could not tolerate the required activity of prolonged standing, bending, or pulling on patients that were needed for patient care, so he was currently working part-time.  Range of motion studies revealed flexion from 0 to 70 degrees with moderate limitation due to pain.  Extension was from 0 to 20 degrees with moderate limitation due to pain.  Lateral flexion to the left was from 0 to 20 and to the right was from 0 to 30 degrees, both were moderate limitation due to pain.  Lateral rotation bilaterally was from 0 to 10 degrees with moderate limitation due to pain.  He had increased guarding and muscle tautness and spasms of his lumbar spine as a result of repetitions.  The straight leg raise test was positive.  No fixed spine deformities were noted.  An MRI of the lumbar spine revealed L4-L5 mild broad based annular bulge, flattening anterior thecal sac and existing foramina.  There was also the presence of L5-S1 with disc flattening of the thecal sac, anterior narrowing, existing foramina and mild to moderate disc desiccation at L4-L5.  See VA Examination received February 23, 2011.

In April 2011 the Veteran testified to having constant mid back pain and that prior to having lumbar epidural shots he would lay on the couch for weeks at a time.  Once or twice a week his pain is so significant in the morning that his wife has to help him put on his shoes.  His ability to do yard work is limited and he currently had to use a riding lawnmower.  See pages 6 and 7 of the hearing transcript. 

On July 2014 VA examination, the Veteran reported that epidural shot only gave him temporary relief of his back pain.  He has been offered surgical intervention but has not yet agreed to it.  The examiner noted based on a review of the record that the Veteran's back condition had worsened and this was noted on an August 2013 MRI report.  The Veteran had flare-ups in which the pain's intensity increased to 8/10.  On examination there was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing except as noted.  There was no loss of function with repetitive use except as noted.  An opinion could not be offered on functional loss due to flare-ups or repetitive use over time without speculating.

The Veteran ambulated with a slight limp and he did not attempt toe and heel walks due to reported fear of increased back pain.  There was no swelling, spasms, or palpable tenderness.  Range of motion studies revealed forward flexion to 70 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, right rotation to 20 degrees and left rotation to 25 degrees.  Painful motion began at or near the end ranges of motion.  On repetitive testing flexion, right lateral flexion, and right rotation remained unchanged, extension was reduced to 15 degrees, left lateral flexion was reduced to 20 degrees, and left rotation was reduced to 20 degrees.  Less movement than normal, pain on movement, and habitus due to reported fear of increased pain contributed to additional functional loss, functional impairment and/or additional limitation of motion after repetitive use.  There was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour nor did he have spasms or guarding that did not result in an abnormal gain or spinal contour.   Motor strength was full and reflexes were normal.  There was no ankyloses, neurological abnormalities, or intervertebral disc syndrome.  The Veteran did not have functional impairment of an extremity due to his back disability such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  No other pertinent findings were present.  It was noted that an August 2013 MRI revealed disc desiccation, mild loss of disc height at L5-S1, mild broad-based subligamentous herniation causing moderate narrowing of the origin of the left exiting formina, broad-based annular bulge L4-L5, annular bulge L3-L4.  He was fairly stable from 2011 at L4-L5 and L3-L4 seemed to be worse.  L5-S1 also seemed to have progressed since October 2011.  See VA Examination received July 25, 2014.

Based on the record, the evidence shows that during this period the Veteran's low back disability did not involve forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  While there is some evidence of increased pain, it did not produce additional functional impairment to warrant an increase in the schedular rating.  Accordingly, a preponderance of the evidence is against a higher rating for this period.  See 38 C.F.R. §§ 4.3, 4.7.


Neurologic Manifestations

As noted, the schedular criteria allow for the evaluation any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, which are to be rated separately under an appropriate diagnostic code.

Based on a review of the record, there is no objective evidence of neurological abnormalities associated with the low back disability.  On March 2009 VA examination, the Veteran denied bowel or bladder involvement.  The December 2010 MEB indicated that EMG studies from July 201 were negative for lower extremity radiculopathy or neuropathy.  Although the Veteran reported radicular pain in the left posterior thigh during the examination, the SLR was negative and no apparent radiculopathy was noted.  Furthermore, the examiner stated there were no neurological abnormalities.  Thus, based on the record, there is no objective evidence of additional neurological abnormalities associated with the low back disability.


ORDER

Initial ratings for a thoracolumbar disability in excess of 0 percent prior to January 31, 2008, 10 percent from January 31, 2008 to February 7, 2011, and 20 percent beginning February 7, 2011 are denied.


REMAND

As recent as February 2011, the Veteran has made assertions that his low back disability has negatively impacted his work as a registered nurse.  He could not tolerate the prolonged standing, bending, or pulling involved in patient care, and his missed days at work as a result of his disability.  He also reduced his work to part-time.  See February 2011 VA Examination and April 2011 hearing testimony.  Although pain, flare-ups, and limited motion are contemplated in the schedular rating, his statements regarding the impact of his employment provide evidence suggesting that the schedular rating may be inadequate and that there may be marked interference with employment.  The matter is therefore remanded so that it may be referred for consideration of a rating greater than 20 percent on an extraschedular basis.  See Thun, supra; 38 C.F.R. § 3.321(b)(1) (2014).

The Veteran had an initial VA eye examination in January 2008 and while this record is referenced in the May 2008 rating decision, the Board is unable to locate it among the documents scanned into VBMS or Virtual VA.  Since the Board cannot properly rate the eye disability without reviewing this record, this issue must be remanded so the document may be located and scanned into VBMS.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of an increased rating for the Veteran's thoracolumbar spine disability to the Director of the Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).  

2.  Ask the Veteran to identify any private and VA medical care providers that treated him for his eye disability since June 2014.  Make arrangements to obtain his records from all medical care providers that he adequately identifies.

3.  Associate with the record a copy of the Veteran's January 2008 VA eye examination.

4.  Then readjudicate these claims to consider all additional evidence added to the record.  If any claim continues to be denied, send the Veteran a supplemental statement of the case and allow him time to respond before returning the file to the Board for further appellate consideration of this claim.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


